Title: To George Washington from ——, 24 April 1789
From: Unknown
To: Washington, George



Sir
New York 24th April 1789

One who has long known and venerated your character and who is anxiously solicitous for your fame and happiness, takes this method to suggest a few thoughts which he hopes will not be useless.
Among the first duties to which you will be called in your high station, will be the appointments to office through out the country. There is a silent looking on from every part of the union to see what turn that important business shall take. There are schemes and combinations innumerable to support each

other, to support favorites and to establish a system of as vile corruption and intrigue as can disgrace a country. But I conceive it will not be difficult to avoid the whole of it. In every state it will be a pretty easy matter for your Excellency to find out the man that is really best suited to any proposed office. Cross information received in different ways will almost always point to the man of merit. If the people of this country once see that the subtil and ever active influence of combination intrigue and favoritism cannot succeed with your Excellency, and that the most honest and most able men are searched out and brought into view, for the places of public trust and confidence, it will add such a dignity and respect to our government, and to him who administers it, as I fondly hope is reserved to crown the character of your Excellency.
It is true the senate have the power of negativing your appointments: but your Excellency may be assured, and a little enquiry will convince you, that the most respectable of that body have already received such proofs of undue influence and even bargains among their own members, to support each others friends as to be fully impressed with the belief, that it is not best for that body to have much agency in the business. As their fame is not at all interested in the appointments, and the good or ill consequences of them will be considered as proceeding entirely from your Excellency, it is thought they will not often take it upon them to interpose their negative. With the most ardent wishes for your long life and happiness I am your Excellency’s devoted friend and servant.
